In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-2121
PAMELA E. VEAL-HILL,
                                               Petitioner-Appellant,
                                 v.

COMMISSIONER OF INTERNAL REVENUE,
                                              Respondent-Appellee.
                     ____________________

               Appeal from the United States Tax Court
              No. 1517-17 — Richard T. Morrison, Judge.
                     ____________________

                   DECIDED OCTOBER 14, 2020
                    ____________________

   Before SYKES, Chief Judge, and EASTERBROOK and KANNE,
Circuit Judges.
    PER CURIAM. This court is no stranger to frivolous tax
appeals. In 1986 we set $1,500 as the presumptive sanction
for a frivolous tax appeal. Coleman v. Comm'r, 791 F.2d 68, 73
(7th Cir. 1986). Coleman involved groundless claims by two
tax protestors; we established the $1,500 penalty as an
approximation of the cost of the government attorneys’
wasted time in lieu of inviting proof of actual attorneys’ fees.
Id. Ten years later inflation prompted us to raise that sanc-
2                                                  No. 19-2121

tion to $2,000. Cohn v. Comm'r, 101 F.3d 486, 487 (7th Cir.
1996). Another decade passed, and we adjusted the sanction
for a frivolous tax appeal to $4,000, this time to reflect both
further inflation and additional data on the actual expenses
the government incurred litigating a frivolous appeal. Szopa
v. United States, 460 F.3d 884, 887 (7th Cir. 2006).
   Since then we have left the sanction at $4,000. But as we
observed in Cohn, any rule stated in a fixed dollar amount
must be adjusted from time to time. 101 F.3d at 487; see also
United States v. Boliaux, 915 F.3d 493, 497 (7th Cir. 2019). The
time has come yet again. The Consumer Price Index has
increased roughly 25% since we decided Szopa, so the price
of a frivolous tax appeal should rise in tow. We therefore
impose a $5,000 sanction for this frivolous tax appeal to be
paid in accordance with, and for the reasons stated in, the
accompanying order.